Title: James Madison to Thomas Jefferson Randolph, 22 November 1830
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  Novr. 22. 1830
                            
                        
                        
                        I inclose for yourself & Genl. Cocke, a letter from Docr Johnson, requesting the sanction of the
                            Executive Committee to a course of Instruction to private pupils on the principles of Dentistry
                        If the measure do not fall within the spirit of the Enactment (page 16) imposing a restraint on Professors,
                            or be sanctioned by precedent no objection would seem to be called for; the object itself being useful. But as it lies
                            with the Professor of Medicine, according to the Resolution appointing a Demonstrator, to define his duties, delicacy
                            towards the Professor may require his privity at least to such an arrangement.
                        Having mentioned in my answer to Docr. Johnson that his letter would be communicated to the other members of
                            the Committee, and that he would learn from them the views taken of the subject, I must ask the favor of you to give him
                            this information considering me as concurring in whatever may be the result of the consultation between Genl. Cocke
                            & yourself. With affectionate esteem
                        
                        
                            
                                James Madison
                            
                        
                    